DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 09/08/2022 has been entered. Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 07/21/2022.
No claims have been cancelled.
Claims 1-5 are currently pending and considered below.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
	The instant application claims priority as a Continuation in Part of prior-filed US Application Number 15/885,903, filed on 01 February 2018, which claims priority to US Provisional Application Number 62/499,697, filed on 03 February 2017.
	The Examiner notes that the US Provisional Application Number 62/499,697 does not provide support for the method of exercising as claimed, and therefore claims 1-5 of the instant application do not receive priority benefit to the US Provisional Application. Claims 1-5 of the instant application are supported in the parent US Application Number 15/885,903, and therefore the instant application receives the benefit of the earlier effective filing date of 01 February 2018.

Response to Arguments
Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art to Bruschke “does not affirmatively address the sheet having a perimeter edge or where it would be positioned if the sheet does not cover an entirety of the [bottom] surface.” The Office respectfully disagrees.	 As relied upon in the rejection, the prior art to Simon teaches a sheet/rubber mat that is coupled to the second/bottom surface of each of the pair of panels to limit movement of the pair of panels while positioned on a support surface (Col. 4 lines 36-37) and the prior art to Bruschke et al. teaches a similar sheet/non-slip rubber mat coupled to a second/bottom surface of an analogous exercise panel that covers an entirety of the bottom/second surface of the exercise panel (Col. 8 lines 16-19; see rejection of claim 1 below). As the sheet/rubber mat of Simon inherently has a perimeter edge, when the sheet/rubber mat of Simon is modified by Bruschke et al. to cover an entirety of the bottom/second surface of each of the pair of panels as applied in the rejection of claim 1, the perimeter edge of the sheet/rubber mat will be provided proximate to the peripheral edge of each of the pair of panels of Simon such that the sheet/rubber mat will cover a majority/entirety of the bottom/second surfaces of the pair of panels. Therefore, the rejection to the claims as applied in the Non-Final Office Action mailed on 07/21/2022 have been maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Simon (US Patent No. 10076695, cited in the PTO-892 mailed on 08/16/2021) and further in view of Bruschke et al. (US Patent No. 8858402, cited in the IDS filed by Applicant on 06/18/2020).
Regarding independent claim 1, Simon discloses a method of exercising, the steps of the method comprising:
providing an exercise pad assembly (Fig. 14, Col. 4 lines 14-17, “another embodiment of the present invention that is convertible between a hockey rebounding device to a hockey slide training device”; see Col. 5 line 29 - Col. 6 line 46 for description of materials, construction and use of disclosed invention) comprising:
	a pair of panels (two halves of sheet 60 connected by hinge 28; Col. 4 lines 34-35, “the sheet 60 may be folded about a hinge”; Figs. 6-7 illustrate hinge 28 for equivalent first embodiment of the invention shown in Fig. 1; see Col. 6 lines 17-46 for description of construction of disclosed invention), each of said pair of panels being configured to be positioned on a support surface (see Fig. 14), each of said pair of panels having a first surface (top surface of each half of sheet 60 comprising post flanges 42), a second surface (bottom surface of each half of sheet 60 that couples to hinge 28), and a peripheral edge extending therebetween (edge between top surface and bottom surface of each half of sheet 60), and
	a sheet being coupled to the second surface (bottom surface) of each of said pair of panels (Col. 4 lines 36-37, “A rubber mat may be positioned on a bottom of the sheet 60 to limit sliding”), wherein said sheet is configured to abut the support surface, said sheet being comprised of an elastomeric material (rubber) wherein said sheet is configured to frictionally engage the support surface thereby inhibiting said pair of panels from sliding on the support surface (Col. 4 lines 36-37 cited above);
positioning the exercise pad assembly on the support surface (as shown in Fig. 14); and
exercising by sliding of at least one of a user’s feet on the exercise pad assembly (Col. 4 lines 22-30, “Once removed, slide blocks 132 may be attached to the posts 40. Once attached, as seen in FIG. 14, the device may allow a user to practice a sliding skating motion side to side, sliding one foot until it contacts block 132, and then may push against this block to slide across the board 60 to the other block 132, and repeating until the training is completed. This sliding training mimics the motion used by a skater when ice (or inline, etc.) skating” and Col. 6 lines 12-16, “Further, when in a skating motion training mode, a user may use the slide blocks to push off and slide across the sheet until the opposite foot reaches the opposite slide block, and again push off, repeating this motion during the training”).

    PNG
    media_image1.png
    396
    583
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    404
    375
    media_image2.png
    Greyscale

	Simon teaches the sheet (rubber mat) being coupled to the second surface of each of said pair of panels (Col. 4 lines 36-37), but does not necessarily teach wherein the sheet has a perimeter edge positioned proximate the peripheral edge corresponding to each of said pair of panels wherein said sheet covers a majority of said second surfaces of said pair of panels.
	Bruschke et al. teaches an analogous exercise pad assembly for performing slide exercises thereon (Title “Exercise Slide Board”) comprising a panel (main board 1204, Fig. 12, equivalent to sheet 60 of Simon formed by pair of panels) and a sheet (floor grip unit 1240) coupled to a bottom surface of the panel, the sheet comprising an elastomeric material (Col. 8 lines 19-30, “The non-slip material may include, for example a non-slip rubber mesh configured to grip both a carpet flooring surface or a hard flooring surface (e.g., hardwood, tile). The non-slip rubber mesh may be formed of a durable woven fiber mesh laminated between layers of rubber or other non-slip material to provide durability and to resist tearing. As an example, in one embodiment the non-slip material may be a non-adhesive shelf liner, such as Duck.RTM. brand non-adhesive Easy Liner.RTM. shelf liner (e.g., item #47550 model #1297467 at Lowe's). The soft, pliable qualities secure the slide board 802 in place on a variety of surfaces without changing the gripping mechanism”) to prevent the panel from slipping when placed on a supporting surface (Col. 8 lines 16-19, “The floor grip unit 1240 in the illustrated embodiment may comprise a non-slip material attached directly to the bottom surface 1214 of slide board 1202 with an adhesive”), wherein the sheet may cover an entirety of the bottom surface of the panel (Col. 8 lines 32-35, “the floor grip unit 1240 (e.g., non-slip material) may cover the entire bottom surface 1214 (or almost all of the bottom surface 1214) of the main board 1204 of the slide board 1202”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sheet (rubber mat) of Simon such that the sheet covers a majority of the second surfaces of each of the pair of panels and therefore has a perimeter edge positioned proximate to the peripheral edge corresponding to each of said pair of panels, as is similarly taught by Bruschke et al., for the purpose of providing increased security between the exercise pad assembly and the supporting surface by providing a larger surface area of non-slip material to prevent unintentional movement of the exercise pad while a user is performing exercises thereon. 

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US Patent No. 10076695, cited in the PTO-892 mailed on 08/16/2021) in view of Bruschke et al. (US Patent No. 8858402, cited in the IDS filed by Applicant on 06/18/2020), and further in view of Sallinen (US Publication No. 20140256476, cited in the PTO-892 mailed on 08/16/2021).
	Simon as modified by Bruschke et al. teaches the invention as substantially claimed, see above.
	Regarding claim 2, Simon further teaches wherein said peripheral edge corresponding to each of said pair of panels having a first lateral side, a second lateral side, a front side and a back side (see annotated Figs. 6 and 14 below; see Col. 6 lines 17-46 for construction of disclosed invention), the steps of the method further comprising:
	the positioning step incorporating positioning of the second surface of each of said pair of panels facing the support surface (in the unfolded position, bottom surface of each of the halves of sheet 60 will face the support surface); and
	the exercising step incorporating sliding of the at least one of the user’s feet on the first surface of at least one of the panels (see Col. 4 lines 22-30 and Col. 6 lines 12-16 cited above).

    PNG
    media_image3.png
    484
    800
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    378
    375
    media_image4.png
    Greyscale

Simon does not teach said first surface (top surface) corresponding to each of said pair of panels angling downwardly toward said first lateral side of said corresponding panel to define a chamfer on said corresponding panel.
Sallinen, as analogous art to Simon with regards to exercise pad assemblies having two panels that are folded at a hinge point, teaches an exercise pad assembly (training pad 1) comprising a pair of panels (pad units 3) each having a top surface (surface level 6, equivalent to first surface/top surface of each half of sheet 60 of Simon) that angles downwardly toward a first lateral side of a peripheral edge of the corresponding panel to define a chamfer on said corresponding panel (Figs. 2-5).

    PNG
    media_image5.png
    285
    445
    media_image5.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the first surface (top surface) of each of the pair of panels (halves of sheet 60) of Simon to angle downwardly towards the corresponding first lateral side to define a chamfer, as is similarly taught by Sallinen, for the purpose of providing an easy to fold exercise pad assembly that avoids greater tension when folding the exercise pad assembly (Paragraph [0023] of Sallinen, “The angles of the cross section of the groove 5 exceed 90 degrees, whereby too great a tension is avoided in the folding angles as the pad of the training pad is folded”).
Regarding claim 3, Simon as modified further teaches wherein said sheet (rubber mat as modified by Bruschke et al.) has a primary surface (top surface of rubber mat that couples with bottom surface of each of the pair of panels) and a secondary surface (bottom surface of rubber mat that contacts the support surface), said second surface corresponding to each of said panels (bottom surface of each panel of sheet 60) being coupled to said primary surface of said sheet (top surface of rubber mat) having said sheet covering each of said pair of panels (as modified by Bruschke et al., see rejection above to claim 1), said first lateral side of each of said pair of panels being aligned with each other and spaced apart from each other to define a fold space between said pair of panels (see annotated Fig. 6 of Simon above illustrating construction of hinge 28 to connect the pair of panels/halves of sheet 60 and forming a fold space; see Col. 6 lines 17-46), the steps of the method further comprising storing the exercise pad assembly by folding the pair of panels into a compact position (see folding at hinge 28 in Fig. 7) and placing the exercise pad assembly into a storage space (Col. 5 lines 14-18, “The claimed invention differs from what currently exists. Prior to this device, there are no other ice hockey plastic puck skills training aid that fold conveniently in half. This feature makes portability easy, saves on storage space, and reduces shipping costs” and Col. 6 lines 65-66, “The present invention is uniquely designed device that folds in half”).
Regarding claim 4, Simon as modified further teaches wherein each of said pair of panels (halves of sheet 60) is positionable in an unfolded position having said second surface (bottom surface) corresponding to each of said pair of panels being oriented coplanar with each other (shown in Fig. 14), the step of positioning the exercise pad assembly further comprising unfolding the pair of panels and positioning the second surfaces of the pair of panels to be coplanar over the support surface (as shown in Fig. 14; Col. 6 lines 54-56, “How to Use the Invention: A hockey player unfolds the training aid and stands next to the device with a hockey stick and puck”).
Regarding claim 5, Simon as modified further teaches wherein the steps of the method further include each of said pair of panels (halves of sheet 60) being folded having said sheet (rubber mat as modified by Bruschke et al.) being compressed between said pair of panels (see Fig. 7; hinge 28 folds over itself such that bottom surfaces of each half of sheet 60 compress towards one another, thereby compressing the rubber mat as modified by Bruschke et al. therebetween as well), said chamfer on each of said pair of panels (as modified by Sallinen, the first lateral side of the peripheral edge of each of the halves of sheet 60 are chamfered) inhibiting said first lateral side of each of said pair of panels from engaging each other when said pair of panels are positioned in an unfolded position (illustrated by Sallinen Figs. 2-5; as modified chamfered first lateral sides will not contact one another at the fold space when each half of sheet 60 is positioned in an unfolded position as shown in Fig. 14 of Simon) wherein said chamfers are configured to inhibit fingers from being pinched between said panels when said panels are positioned in said unfolded position (insomuch as the chamfered first lateral side of Applicants invention would prevent fingers of a user from being pinched between the panels, Simon as modified by Sallinen to include a chamfer on the first lateral side of the peripheral wall of each panel/half of sheet 60 will do the same).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHLEEN M FISK/Examiner, Art Unit 3784   

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784